NO. 07-11-0148-CR

                            IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                  AT AMARILLO

                                    PANEL A

                                APRIL 28, 2011
                        ______________________________


                            THOMAS WYATT, APPELLANT

                                      V.

                         THE STATE OF TEXAS, APPELLEE

                       _________________________________

               FROM THE 427[TH] DISTRICT COURT OF TRAVIS COUNTY;

              NO. D-1-DC-08-205299; HONORABLE JIM CORONADO, JUDGE

                        _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.
                              MEMORANDUM OPINION
	Pending before this Court is Appellant's Motion to Dismiss Appeal in which he represents that after consultation with his attorney, he no longer wishes to pursue this appeal.  As required by Rule 42.2(a) of the Texas Rules of Appellate Procedure, the motion is signed by Appellant and his attorney.  No decision of this Court having been delivered, the motion is granted and the appeal is dismissed.  No motion for rehearing will be entertained and our mandate will issue forthwith.
							Patrick A. Pirtle
							      Justice

Do not publish.